Rao, Judge:
An importation from France, consisting of three cases of printed matter, was classified by the collector of customs at the port of New York as pamphlets of bona fide foreign authorship, and assessed with duty at the rate of 5 per centum ad valorem, pursuant to the provisions of paragraph 1410 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T. D. 51802.
It is claimed in the protest filed against said assessment that the merchandise in question is entitled to entry free of duty, within the provisions of paragraph 1629 of said act, as material “printed at the instruction and expense of the French Government.”
When this case was called for trial, there was no appearance in behalf of the plaintiff. Accordingly, and pursuant to rule 5 of the Rules of the United States Customs Court, the ease was ordered submitted.
An examination of the official papers herein reveals no facts which would warrant overruling the presumptively correct action taken by the collector, despite the presence among said papers of a document entitled “Memorandum Re Protest No. 15455, 1952” which contains the following statement:
As to item L’Economie only, although claim thereunder was not made in protest, this office is satisfied to stipulate this item free of duty under Par. 1630 as publications in a language other than English. [Italics quoted.]
Inasmuch as the said memorandum is dated May 25, 1953, and does not otherwise appear to have been completed within 90 days from November 19, 1952, the date of the filing of the protest, the collector was without jurisdiction to make the said recommendation. See section 515 of the Tariff Act of 1930.
Moreover, the claim in the protest is confined to the allegation that the merchandise is entitled to free entry by virtue of the provisions of paragraph 1629 of said act. There is no claim asserting the applicability of paragraph 1630 thereof, or that the item L’Economie is entitled to entry free of duty as a publication printed wholly or in a language other than English.
Neither is there a provision in said paragraph 1629 for material printed at the instruction and expense of a foreign Government.
For the foregoing reasons, the claim in the protest is overruled. Judgment will be entered accordingly.